DETAILED ACTION
This is a response to Application # 17/023,721 filed on September 17, 2020 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 1-11 and 14-19 are rejected under 35 U.S.C. § 101; claims 3, 11, and 19 are rejected under 35 U.S.C. § 112(b); and claims 1-20 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed September 14, 2021 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because the non-patent literature submitted does not contain the proper bibliographic information as required by 37 C.F.R. § 1.98(b)(5). Specifically, 37 C.F.R. § 1.98(b)(5) states “[e]ach publication listed in an information disclosure statement must be identified by … relevant pages of the publication.” (Emphasis added). It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and has been placed in the application file and the information referred to therein has been considered as to the merits.  
herewith, and, therefore, no correction of this citation is necessary. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.

Specification
The use of the terms Apache and Libreoffice, which are trademarks used in commerce, have been noted in this application. The term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

Claim Interpretation
Claims 1-8 recite a method for constructing a document heading tree. In this method claim, many of the claim limitations only occur “in a case where” some condition precedent occurs. The broadest reasonable interpretation of this limitation does not require these conditional limitations to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). The examiner further notes that in the limitation that define all available conditions precedent, the broadest reasonable interpretation does, logically, require at least one to be performed. 


Claims 4, 12, and 20 each recite a “digital symbol.” The broadest reasonable interpretation of a “digital symbol” includes any symbol stored by a computer. However, it appears that Applicant intends for this “digital symbol” to be a numerical symbol. Therefore, the term “digital symbol” shall be interpreted as a “numerical symbol.” If this is not the intended interpretation, the examiner recommends amending this language to better define the claimed invention.

Claims 7, 8, 15, and 16, these claims refer to a “last node.” Based on the examiner’s understanding of the present specification, the use of “last” appears to mean “previous” and not “final.” If this is not the intended interpretation, the examiner recommends amending this language to better define the claimed invention. 

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 14-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

claims 1, 9, and 17, these claims are directed to an abstract idea without significantly more. The claims recite, when considered individually or as a whole, a method, system, and computer program for constructing a document heading tree.
The limitations “performing a rule matching between a text feature of each of paragraphs in a document to be processed and a paragraph feature in a predefined rule, according to the predefined rule; determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in a case where the rule matching is successful; determining a paragraph level of each of the paragraphs in the document to be processed” and “constructing a document heading tree of the document to be processed based on the paragraph level of each of the paragraphs,” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim merely recite the additional element that the paragraph level is determined “using a machine learning model” and “in a case where the rule matching is failed.” The use of a machine learning model merely describes a well-understood, routine, and conventional activity. See MPEP § 2106.05(d), Semere Kiros Bitew; Logical Structure Extraction of Electronic Documents Using Contextual Information; August 2018; University of Twente; Pages 11-13 (hereinafter Bitew). Further, the occurrence of this “in a case where the rule matching is failed” is an insignificant extra-solution activity. See MPEP § 2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than 

Regarding claims 2, 10, and 18, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims first require the use of LSTM network to perform this function, which is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d), Bitew 32-35. These claims further require extracting a word vector sequence and a part-of-speech sequence, which is also a well-understood, routine, and conventional activity. See MPEP § 2106.05(d), Bitew 28 (a word vector and a label that may be a title indicator [i.e., a part of speech]). Finally, the claim requires inputting the vectors into a machine learning model and then receiving an output indicating the paragraph level, which is also a well-understood, routine, and conventional activity. See MPEP § 2106.05(d), Bitew 28-31.
Therefore, these claims are not patent eligible.

Regarding claims 3, 11, and 19, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require using the rule matching to determine that the current paragraph is a document main body, which is part of the abstract idea because it covers performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III).
Therefore, these claims are not patent eligible.

Regarding claim 4, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim first requires using the rule matching to determine that the heading content begins 
Therefore, this claim is not patent eligible.

Regarding claim 5, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely requires the use of a blacklist and a whitelist, which the examiner is taking official notice, is a notoriously well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Additionally, the remaining limitations are not required under the broadest reasonable interpretation and, therefore, cannot amount to significantly more than the judicial exception.
Therefore, this claim is not patent eligible.

Regarding claims 6 and 14, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require adding nodes to the tree, which is an insignificant extra-solution activity. See MPEP § 2106.05(g).
Therefore, these claims are not patent eligible.

Regarding claims 7 and 15, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely define the algorithm for adding the nodes, the broadest 
Therefore, these claims are not patent eligible.

Regarding claims 8 and 16, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely define the algorithm for adding the nodes, the broadest reasonable interpretation of which covers performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III).
Therefore, these claims are not patent eligible.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 11, and 19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 3, 11, and 19, these claims include the term “main body,” which is a relative term that renders the claim indefinite. The term “main” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, the term “main” connotes some level of priority and/or importance, the standard of which is not defined in the present 
For purposes of claim interpretation, a “main body” paragraph shall be construed as a paragraph that is not a heading paragraph. 


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11, and 14-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Wexler et al., US Patent 6,298,357, (hereinafter Wexler) as cited on the Information Disclosure Statement dated September 14, 2021, in view of Dernoncourt et al., US Publication 2020/0004803 (hereinafter Dernoncourt).

Regarding claim 1, Wexler discloses a method for constructing a document heading tree, comprising “performing a rule matching between a text feature of each of paragraphs in a document to be processed and a paragraph feature in a predefined rule, according to the predefined rule; determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in a case where the rule matching is successful” (Wexler col. 4, ll. 21-44) by using a rule matching process, such as “if a format contains the characters ‘<’ and ‘>,’” to determine the paragraph type. Additionally, Wexler discloses “determining a paragraph level of each of the paragraphs in the document to be processed using additional tests, in a case where the rule matching is failed” (Wexler col. 4, ll. 29-34) by determining that none of the matching rules applied (i.e., the rule matching failed) and then performing additional tests. Finally, Wexler discloses “constructing a document heading tree of the document to be processed based on the paragraph level of each of the paragraphs.” (Wexler col. 6, ll. 7-23).
Although Wexler discloses performing additional steps if the matching rules fail, it does not disclose that those additional steps are “processed using a machine learning model,” and, therefore, does not appear to explicitly disclose the claimed limitation “determining a paragraph level of each of the paragraphs in the document to be processed using a machine learning model, in a case where the rule matching is failed.”
However, Dernoncourt discloses a method for grouping text, including grouping the text by paragraph (Dernoncourt ¶¶ 48-49), of a document wherein the text is “processed using a machine learning model” (Dernoncourt ¶¶ 55). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Dernoncourt was combined with 
Wexler and Dernoncourt are analogous art because they are from the “same field of endeavor,” namely that of document tree generation. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wexler and Dernoncourt before him or her to modify the additional steps of Wexler to include the use of a machine-learning model of Dernoncourt.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Wexler differs from the claimed invention by including different additional steps in place of the claimed machine-learning model. Further, Dernoncourt teaches that the use of a machine-learning model to group text was well known in the art. One of ordinary skill in the art could have predictably substituted the machine-learning model of Dernoncourt for the additional steps of Wexler.

Regarding claim 9, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Wexler and Dernoncourt comprises computer hardware (Wexler col. 3, ll. 2-9) and software modules for performing the same functions. Thus, claim 9 is rejected using the same rationale set forth in the above rejection for claim 1.

claim 17, it merely recites a non-transitory computer readable storage medium for performing the method of claim 1. The non-transitory computer readable storage medium comprises computer software modules for performing the various functions. The combination of Wexler and Dernoncourt comprises computer software modules for performing the same functions. Thus, claim 17 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2, 10, and 18, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 1, 9, and 17 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt discloses “wherein the machine learning model comprises a long short-term memory network model.” (Dernoncourt ¶ 55). Further, the combination of Wexler and Dernoncourt discloses “the determining a paragraph level of each of the paragraphs in the document to be processed using a machine learning model, in a case where the rule matching is failed comprises: extracting a word vector sequence feature and a part-of-speech sequence feature from a current paragraph” (Wexler ¶¶ 32-37) by describing the extract vector including a Word ID and Word (i.e., a word vector sequence) and a Sentence ID, which is a part-of-speech sequence because it indicates that the word is part of a sentence. Finally, the combination of Wexler and Dernoncourt discloses “inputting the word vector sequence feature and the part-of-speech sequence feature into the machine learning model; and outputting, by the machine learning model, the paragraph level of each of the paragraphs in the document to be processed” (Dernoncourt ¶ 55) by inputting the word vectors into the LSTM and outputting a binary output indicating whether the vector is an end section, which is a form of paragraph level. 

Regarding claims 3, 11, and 19, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 1, 9, and 17 for the reasons discussed above. In addition, the by determining that the paragraph is “one or more paragraphs 806a-i.” Further, the combination of Wexler and Dernoncourt discloses “the determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in a case where the rule matching is successful comprises: determining a paragraph level of a current paragraph as a document main body, in a case where the current paragraph in the document to be processed is successfully matched with the document main body feature” (Wexler col. 5, ll. 60-65) by using sorting rules to compare the characteristics (i.e., a rule matching is successful) to determine the paragraph levels, including those where the paragraph is a main body.

Regarding claims 6 and 14, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 1 and 9 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt discloses “wherein the constructing a document heading tree of the document to be processed based on the paragraph level of each of the paragraphs comprises: creating a root node of the document heading tree, and assigning a paragraph level corresponding to the root node as a highest level” (Wexler col. 5, ll. 36-49) by creating a root node in the tree with the levels closest to the root being assigned the highest level. Further, the combination of Wexler and Dernoncourt discloses “adding a paragraph node corresponding to each of the paragraphs into the document heading tree according to the paragraph level of each of the paragraphs in the document to be processed.” (Wexler col. 5, ll. 36-49). 

Regarding claims 7 and 15, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 6 and 14 for the reasons discussed above. In addition, the combination of by comparing the heading to the root node. Further, the combination of Wexler and Dernoncourt discloses “comparing a paragraph level of the current paragraph with that of the last node.” (Wexler col. 5, ll. 36-49). Moreover, the combination of Wexler and Dernoncourt discloses “adding a paragraph node corresponding to the current paragraph into the document heading tree according to a comparison result” (Wexler col. 6, ll. 7-24) by adding the paragraphs to the tree based on the level. Likewise, the combination of Wexler and Dernoncourt discloses “taking a next paragraph of the current paragraph as a new current paragraph, and taking a paragraph node corresponding to the current paragraph as a new last node; and for the new current paragraph and the new last node, repeating the comparing a paragraph level of the current paragraph with that of the last node and the adding a paragraph node corresponding to the current paragraph into the document heading tree according to a comparison result” (Wexler col. 6, ll. 7-33) by processing the paragraphs by recursively processing the text, which a person of ordinary skill in the art would recognize would replace the current node with a new node and the previous node with the previous current node.

Regarding claims 8 and 16, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 7 and 15 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt discloses “wherein the adding a paragraph node corresponding to the current paragraph into the document heading tree according to a comparison result comprises: in a case where the paragraph level of the current paragraph is higher than that of the last node, taking a parent node of the last node as a new last node, and repeating the comparing a paragraph level of the current by recursively performing these steps up the tree.

Claims 4, 12, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wexler in view of Dernoncourt, as applied to claims 1, 9, and 17 above, and further in view of Goyal et al., US Publication 2018/0225471 (hereinafter Goyal).

Regarding claims 4, 12, and 20, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 1, 9, and 17 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt discloses “wherein the paragraph feature in the predefined rule comprises a format of a digital symbol preceding a heading content of a document heading” (Wexler col. 4, ll. 7-15, col. 5, ll. 12-17) where the rules include rules for heading numbering schemes and giving an example of one line numbered lists, which one of ordinary skill in the art would recognize as a numerical symbol (i.e., a digital symbol) at the beginning of the line.
The combination of Wexler and Dernoncourt does not appear to explicitly disclose “the determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in a case where the rule matching is successful comprises: in a case where it is recognized that a digital symbol precedes a heading content of a document heading, obtaining a heading level set composed of respective heading levels based on a sample document, and obtaining regular expressions of formats of digital symbols corresponding to the respective heading levels; and matching the format of the digital symbol preceding the heading content in a current paragraph with the regular expressions corresponding to the respective heading levels, and determining a heading level of the current paragraph according to a matching result.”
by obtaining the data using training documents. Additionally, Goyal discloses obtaining regular expressions of formats of digital symbols corresponding to the respective content features (Goyal ¶¶ 25, 29) by using regular expressions to extract sensitively features, which are disclosed to include various digital symbol formats. Finally, Goyal discloses matching the format of the digital symbols in a document with the regular expression corresponding to the respective sensitivity features and determining a content features according to the matching result (Goyal ¶¶ 29-30) by using a regular expression, which one of ordinary skill in the art would understand to use a matching process, to determine the content features.
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Goyal was combined with Wexler and Dernoncourt, the sample documents and regular expressions of Goyal would be used with and in response to the rule matching of Wexler and Dernoncourt. Therefore, the combination of Wexler, Dernoncourt, and Goyal at least teaches and/or suggests the claimed limitations “the determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in a case where the rule matching is successful comprises: in a case where it is recognized that a digital symbol precedes a heading content of a document heading, obtaining a heading level set composed of respective heading levels based on a sample document, and obtaining regular expressions of formats of digital symbols corresponding to the respective heading levels; and matching the format of the digital symbol preceding the heading content in a current paragraph with the regular expressions corresponding to the respective heading levels, and determining a heading level of the current paragraph according to a matching result,” rendering them obvious.
Wexler, Dernoncourt, and Goyal are analogous art because they are from the “same field of endeavor,” namely that of document parsing. 

The motivation for doing so would have been regular expressions are widely known in the art to be very efficient and produce very fast results.  

Claims 5 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Wexler in view of Dernoncourt, as applied to claims 1 and 9 above, and further in view of Atherton et al., US Publication 2013/0318066 (hereinafter Atherton).

Regarding claims 5 and 13, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 1 and 9 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt does not appear to explicitly disclose “wherein the paragraph feature in the predefined rule comprises a keyword set which includes a blacklist and a whitelist, wherein the whitelist comprises a keyword which is included in a document heading, and the blacklist comprises a keyword which is not included in the document heading; the determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in a case where the rule matching is successful comprises: matching a text of a current paragraph with the keyword set; determining a paragraph level of the current paragraph as a preset heading level corresponding to the whitelist, in a case where the text of the current paragraph is successfully matched with the whitelist; and determining the paragraph level of the current paragraph as a document main body, in a case where the text of the current paragraph is successfully matched with the blacklist.”
positive correlation, and the blacklist comprises a keyword which is not included in the positive correlation; the determining … according to a result of the rule matching, in a case where the rule matching is successful comprises: matching a text of a current text with the keyword set; determining a positive correlation corresponding to the whitelist, in a case where the text of the current paragraph is successfully matched with the whitelist; and determining the negative correlation, in a case where the text of the current paragraph is successfully matched with the blacklist” (Atherton ¶ 40) by comparing the captured data to keywords stored in whitelists and blacklists when determining how to classify the data.
A person of ordinary skill in the art prior to the effective filing date would have recognized that when Atherton was combined with Wexler and Dernoncourt to includes within the matching rules of Wexler and Dernoncourt the blacklist and whitelist based keyword matching of Atherton and that the data of that keyword based matching of Atherton would operate on the paragraph features of Wexler and Dernoncourt. Therefore, the combination of Wexler, Dernoncourt, and Atherton at least teaches and/or suggests the claimed limitations “wherein the paragraph feature in the predefined rule comprises a keyword set which includes a blacklist and a whitelist, wherein the whitelist comprises a keyword which is included in a document heading, and the blacklist comprises a keyword which is not included in the document heading; the determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in a case where the rule matching is successful comprises: matching a text of a current paragraph with the keyword set; determining a paragraph level of the current paragraph as a preset heading level corresponding to the whitelist, in a case where the text of the current paragraph is successfully matched with the whitelist; and determining 
Wexler, Dernoncourt, and Atherton are analogous art because they are from the “same field of endeavor,” namely that of document parsing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wexler, Dernoncourt, and Atherton before him or her to modify the rule matching of Wexler and Dernoncourt to include the keyword matching using blacklists and whitelists of Atherton.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Wexler and Dernoncourt teaches the “base device” for determining paragraph levels using rule based matching. Further, Atherton teaches the “known technique” of rule based matching that uses keywords matched to blacklists and white lists that is applicable to the base device of Wexler and Dernoncourt. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because such blacklists and whitelists are notoriously well-known in the art, and thus easy to implement, and provide the useful benefit of a quick way of filtering results to discard outliers before applying more computationally intensive methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Redlich et al., US Publication 2008/0168135, System and method for organizing a document into a tree structure using machine learning.

Yerebakan et al., US Publication 2018/0196873, System and method for generating tree structures based on a document using machine learning. 
DeVries, US Publication 2018/0341630, System and method identifying paragraphs using machine learning. 
Bellegarda, US Publication 2020/0104369, System and method for classifying text using machine learning.
Ilic et al., US Publication 2020/0184013, System and method for identifying sections and paragraphs using rule based systems.
Galitsky, US Publication 2020/0286463, System and method for creating document trees using machine learning. 
Bellert, US Publication 2020/0320170, System and method for identifying sections and paragraphs using rule based systems.
Cobb et al., US Publication 2020/0342334, System and method classifying sentences using machine learning. 
Bentabet et al., US Publication 2020/0364291, System and method for classifying text headings to generate a table of contents using machine learning.
Mezaoui et al., US Publication 2021/0034812, System and method for classifying text using machine learning.
Newey, US Publication 2021/0073257, System and method for determining document headings using machine learning.
Gelosi, US Publication 2021/0157975, System and method for classifying text using machine learning.

Tagra et al., US Publication 2021/0209142, System and method for summarizing documents, including text classification, using machine learning.
Shah et al., US Publication 2021/0217052, System and method for classifying text using machine learning.
Raval Contractor et al., US Publication 2021/0232613, System and method for identifying paragraphs using machine learning. 
Jain et al., US Publication 2021/0279420, System and method for identifying sections and paragraphs using rule machine learning.
Tateishi, US Patent 5,669,007, System and method for identifying sections and paragraphs using rule based systems.
Fay, US Patent 5,892,513, System and method for identifying sections and paragraphs using rule based systems.
Isozu et al., US Patent 8,584,007, System and method for identifying sections and paragraphs using rule based systems.
Simonyi et al., US Publication 10,387,547, System and method for creating a document tree.
Amrite et al., US Patent 10,853,580, System and method for classifying paragraphs and sentences using machine learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176